Case 2:20-cv-00283-JRG Document 75 Filed 06/18/21 Page 1 of 5 PageID #: 2069




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JAPAN DISPLAY INC., PANASONIC                       §
 LIQUID CRYSTAL DISPLAY CO., LTD.,                   §   C.A. NO. 2:20-cv-00283-JRG
                                                     §   [LEAD CASE]
        Plaintiffs,                                  §
                                                     §   C.A. NO. 2:20-cv-00284-JRG
 v.                                                  §   C.A. NO. 2:20-cv-00285-JRG
                                                     §   [MEMBER CASES]
 TIANMA MICROELECTRONICS CO.                         §
 LTD.,                                               §
                                                     §   JURY TRIAL DEMANDED
         Defendant.                                  §
                                                     §


               JOINT REPORT REGARDING MEET AND CONFER
          CONDUCTED IN ANTICIPATION OF HEARING ON PLAINTIFFS’
      MOTION TO COMPEL INVALIDITY CONTENTIONS AND ACCOMPANYING
            TECHNICAL AND SALES INFORMATION, AND TO STRIKE
             DEFENDANT’S DEFICIENT ELIGIBILITY CONTENTIONS

       Pursuant to Paragraph 9(c) of the Court’s February 8, 2021 Discovery Order (Dkt. No. 33),

plaintiffs Japan Display Inc. and Panasonic Liquid Crystal Display Co., Ltd. (collectively,

“Plaintiffs”) and defendant Tianma Microelectronics Co. Ltd. (“Tianma Microelectronics”)

(hereinafter the “Parties”) met and conferred on April 30, 2021 in an effort to resolve the discovery

disputes set forth in Plaintiffs’ April 1, 2021 Motion to Compel Invalidity Contentions and

Accompanying Technical and Sales Information, and to Strike Defendant’s Deficient Eligibility

Contentions (the “Motion”). On May 4, 2021, the Parties filed their Joint Report Regarding their

Meet and Confer (“Joint Report,” Dkt. No. 60). The Parties have since communicated via

telephone and email but have been unable to reach a resolution. The Parties therefore provide the

following statements to clarify the remaining issues ahead of the hearing set for June 21, 2021.




                                                 1
US 7978352
Case 2:20-cv-00283-JRG Document 75 Filed 06/18/21 Page 2 of 5 PageID #: 2070




I. PLAINTIFFS’ STATEMENT

       There remain four open issues for the Court to decide.

       First, Tianma must produce sales data for relevant products sold since 2008. Tianma has

only produced a subset of sales data spanning 2008 through 2020. This data is incomplete because

it does not include all products reasonably similar to the Accused Products. Tianma’s must provide

“‘complete discovery . . . for products reasonably similar to the accused products.” See, e.g., LG

Elecs., Inc. v. Hitachi, Ltd., No. 5:07-CV-90, 2009 WL 10677426, at *3 (E.D. Tex. Mar. 2, 2009).

Tianma’s production was further incomplete because Tianma failed to produce data from wholly

owned subsidiaries from which Tianma “is able to command release of certain documents by the

non-party . . . entity in actual possession.” Diamond Consortium, Inc. v. Manookian, No.

4:16CV94-ALM, 2017 WL 3301527, at *9 (E.D. Tex. Aug. 3, 2017).

       Second, Tianma must produce technical documents sufficient for an infringement analysis

regarding all Accused Products, including reasonably similar products. Tianma has only produced

technical documents for a subset of the Accused Products: products Plaintiffs specifically charted

in their Infringement Contentions as well as products that Tianma’s limited sales data shows had

a shipping address or invoice address in the U.S. Dkt. No. 59 at 1. This production is incomplete

because (1) the starting point, Tianma’s artificially limited sales data, is incomplete; and (2) it

inappropriately narrows the scope of Accused Products to those billed or shipped to the United

States. Sales outside the U.S. are relevant at least to Plaintiffs’ indirect infringement theories.

       Third, Tianma’s deficient identification and charting of prior art products in its Invalidity

Contentions under P.R. 3-3(a) and 3-3(c) remains a live issue for the Court to resolve.

       Fourth, Tianma’s deficient Subject Matter Eligibility Contentions do not comply with this

Court’s standing order regarding subject matter eligibility, and thus remains a live issue for the

Court to resolve.

                                                  2
US 7978352
Case 2:20-cv-00283-JRG Document 75 Filed 06/18/21 Page 3 of 5 PageID #: 2071




II. DEFENDANT’S STATEMENT

       Defendant has produced 584,272 rows of sales data representing 1.2 billion+ units and

billions of dollars of LCD products sold from 2010 to 2020. What Defendant has collected and

produced is much more than “the exact models already identified” as Plaintiffs allege. To be

precise, Defendant’s production covers 5,164 unique products, more than double the number of

products identified in Plaintiffs’ PICs. These products include the 2,400+ products identified in

Plaintiffs’ PICs, plus all the products that share the same roots as the 2,400+ products, because the

products sharing the same root likely have the same technical designs and characteristics.

       Plaintiffs want more still and expect Defendant to undertake a preliminary infringement

analysis on all of its many LCD products to determine whether they might infringe any of 135

asserted claims. Recognizing the impracticality of such an undertaking, JDI has since proposed

that Defendant identify products that share identifier components with accused products.

Defendant is evaluating this approach, but with many products at issue, this is a time-consuming

process.

       Defendant produced technical GDS files for the products where records show U.S.

shipment or invoice addresses. JDI’s generic allegation of “indirect infringement theories” cannot

justify the vast production that JDI seeks, i.e., production of the most sensitive technical files for

products with no apparent connection to this country whatsoever.

       JDI’s request for data of subsidiaries is also baseless. Diamond Consortium does not

support carte blanche discovery from subsidiaries but instead requires an analysis of factors, none

of which JDI has done. Both Tianma America and Tianma Japan are separate and independent

entities. And Tianma Japan is also the subject of Defendant’s recent Motion for Protective Order.

       Separately, JDI’s request for data to 2008 is entirely unreasonable. JDI has no basis to

request sales data prior to August 31, 2014, six years prior to the filing date of the complaint.

                                                  3
US 7978352
Case 2:20-cv-00283-JRG Document 75 Filed 06/18/21 Page 4 of 5 PageID #: 2072




Dated: June 18, 2021                      Respectfully submitted,



 /s/ Aidan C. Skoyles (with permission)   /s/ Eric J. Klein
 James R. Barney (pro hac vice)           Eric J. Klein
 james.barney@finnegan.com                Lead Attorney
 Qingyu Yin (pro hac vice)                Texas State Bar No. 24041258
 qingyu.yin@finnegan.com                  Jeffrey R. Swigart
 Aidan C. Skoyles (pro hac vice)          Texas Bar No. 24102553
 Aidan.skoyles@finnegan.com               VINSON & ELKINS L.L.P.
 FINNEGAN LLP                             2001 Ross Avenue, Suite 3900
 901 New York Avenue N.W.                 Dallas, TX 75201
 Washington, DC 20001                     Telephone: (210) 220-7700
 Telephone: (202) 408-4000                Facsimile: (210) 220-7716
 Facsimile: (202) 408-4400                Email: eklein@velaw.com
                                          Email: jswigart@velaw.com
 Eric H. Findlay
 State Bar No. 00789886      Hilary L. Preston
 Brian Craft                 Texas State Bar No. 24062946
 State Bar No. 04972020      Jeffrey T. Han
 FINDLAY CRAFT, P.C.         Texas State Bar No. 24069870
 102 N. College Ave., Suite 900
                             Erik Shallman
 Tyler, TX 75702             Texas State Bar No. 24113474
 Telephone: (903) 534-1100   Matthew J. Melancon
 Facsimile: (903) 534-1137   Texas State Bar No. 24109544
 efindlay@findlaycraft.com   VINSON & ELKINS L.L.P.
 bcraft@findlaycraft.com     2801 Via Fortuna, Suite 100
                             Austin, TX 78746
 ATTORNEYS FOR DEFENDANT     Telephone: (512) 542-8400
 TIANMA MICROELECTRONICS CO. Facsimile: (512) 542-8612
 LTD.                        Email: hpreston@velaw.com
                             Email: jhan@velaw.com
                             Email: eshallman@velaw.com
                             Email: mmelancon@velaw.com

                                          Abigail Lubow
                                          California State Bar No. 314396
                                          VINSON & ELKINS L.L.P.
                                          555 Mission Street, Suite 2000
                                          San Francisco, CA 94105
                                          Telephone: (415) 979-6963
                                          Facsimile: (415) 358-5770
                                          Email: alubow@velaw.com




                                          4
US 7978352
Case 2:20-cv-00283-JRG Document 75 Filed 06/18/21 Page 5 of 5 PageID #: 2073




                                                COUNSEL FOR PLAINTIFFS JAPAN
                                                DISPLAY INC. and PANASONIC LIQUID
                                                CRYSTAL DISPLAY CO., LTD.




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2021, a true and correct copy of the foregoing document

was electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel who

are deemed to have consented to electronic service, per Local Rule CV-5(a)(3).


                                                   /s/ Erik Shallman
                                                   Erik Shallman




                                               5
US 7978352
